DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/11/21 has been entered.
Response to Arguments
Applicant’s arguments/remarks filed on 08/11/21 have been fully considered.
With respect to the drawing objection(s), applicant’s amendment(s) to the drawings, specification, and claim(s) has/have overcome the objection(s). 
With respect to the claim objection(s), applicant’s amendment(s) to the claim(s) has/have overcome the objection(s). 
With respect to the obviousness double patenting claim rejection(s), the terminal disclaimer approved on 09/10/21 has/have overcome the rejection(s). 
 With respect to the claim rejection(s) under 35 U.S.C. § 112(b), applicant's amendment(s) to the claim(s) has/have overcome the claim rejection(s).
With respect to the claim rejection(s) under 35 U.S.C. § 102, applicant’s amendment(s) to the claim(s) has/have overcome the claim rejection(s). 
With respect to the claim rejection(s) under 35 U.S.C. § 103, applicant’s and examiner’s amendment(s) to the claim(s) and accompanying arguments has/have overcome the claim rejection(s).
With respect to the rejoinder of withdrawn claims, all the withdrawn claims are rejoined herein in view of applicant's and examiner’s amendment(s) to the claim(s).
Election/Restrictions
Claim 23 is allowable. The restriction requirement between Inventions I and II, as set forth in the Office action mailed on 12/16/20, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 12/16/20 is withdrawn. Claims 32-34, directed to a related method, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Alison A. Davis on 09/10/21.
The application has been amended as follows: 
In the claims: 
23. (Currently Amended) An applicator system for compressing and forming a composite structure, the applicator system comprising:
a forming tool having a receiving surface for receiving the composite structure;

an applicator assembly coupled to the air pump and configured to [[press]] compress and to form the composite structure on the receiving surface, the applicator assembly comprising:
an external frame; and
an applicator disposed entirely within the external frame, the applicator comprising:
a membrane defining an internal cavity coupled in fluid communication with the air pump; and
a jamming material disposed within the internal cavity and enclosed within the membrane, wherein the air pump is configured to selectively transition the applicator between a jammed state, an unjammed state, and a pressurized state,
wherein, in the unjammed state, the air pump is configured to provide sufficient air to the internal cavity such that the jamming material is able to flow freely within the internal cavity and the membrane is configured to conform to a shape of the composite structure, 
wherein, in the jammed state, the air pump is configured to withdraw sufficient air from the internal cavity such that a vacuum is created within the internal cavity and such that the jamming material jams and causes the membrane to become rigid, 
wherein, in the pressurized state, the air pump is configured to provide sufficient air to the internal cavity such that the membrane expands and applies pressure to the composite structure, and 
wherein the applicator is configured to compress the composite structure on the receiving surface in both the jammed state and the pressurized state.

35. (Cancelled)


Reasons for Allowance
Claims 23-28 and 32-34 are allowed.
The following is an examiner’s statement of reasons for allowance: 
A primary reason why the claimed invention is deemed novel and non-obvious over the prior art of record to an applicator system for compressing and forming a composite structure and a method of compressing and forming a composite structure using the elements of the applicator system as instantly claimed is that the prior art of record, Brufau and/or Sebastian, alone or in combination, fails to teach or suggest wherein the air pump is configured to selectively transition the applicator between a jammed state, an unjammed state, and a pressurized state; wherein, in the unjammed state, the air pump is configured to provide sufficient air to the internal cavity such that the jamming material is able to flow freely within the internal cavity and the membrane is configured to conform to a shape of the composite structure; wherein, in the jammed state, the air pump is configured to withdraw sufficient air from the internal cavity such that a vacuum is created within the internal cavity and such that the jamming material jams and causes the membrane to become rigid; and wherein the applicator is configured to compress the composite structure on the receiving surface in both the jammed state and the pressurized state.
According to [0022], [0024-0025], and [0059-0061] of applicant’s published application, the applicator configured to compress the composite structure on the receiving surface in both the jammed state and the pressurized state facilitates/enhances compressing and forming of the composite structure on the receiving surface of the forming tool.
Examiner further notes that when considering the currently amended claimed invention(s) as a whole, other additional prior art of record, such as Lipson and Ou, are no longer reasonably analogous/pertinent prior art as they are not directed to compressing and forming a composite structure/workpiece and/or do not have sufficient teachings/suggestions to be combined with Brufau and/or Sebastian to suggest/obviate the deficiencies of Brufau and/or Sebastian.  
For the reasons set forth above, claims 23-28 and 32-34 are deemed novel and non-obvious over the prior art of record. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H MORENO HERNANDEZ whose telephone number is (571)272-0625.  The examiner can normally be reached on 1:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERZI H MORENO HERNANDEZ/             Examiner, Art Unit 1743                                                                                                                                                                                           

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743